     Case 5:13-cr-00122-VAP Document 113 Filed 07/29/20 Page 1 of 1 Page ID #:538



1      CUAUHTEMOC ORTEGA (Bar No. 257443)
       Interim Federal Public Defender
2      RAMANUJAN NADADUR (Bar No. 315718)
       (E-Mail: Anuj_Nadadur@fd.org)
3      Research and Writing Attorney
       321 East 2nd Street
4      Los Angeles, California 90012-4202
       Telephone: (213) 894-2911
5      Facsimile: (213) 894-0081
6      Attorneys for Defendant
       DYLON ROBERT HERNANDEZ
7
                                UNITED STATES DISTRICT COURT
8
                              CENTRAL DISTRICT OF CALIFORNIA
9
                                      EASTERN DIVISION
10
11
       UNITED STATES OF AMERICA,
12                                                   Case No. 5:13-cr-00122-VAP-1
                   Plaintiff,
13
             v.                                      ORDER SHORTENING TIME AND
14                                                   SETTING A BRIEFING AND
       DYLON ROBERT HERNANDEZ                        HEARING SCHEDULE FOR
15                                                   DEFENDANT’S MOTION FOR
                   Defendant.                        REDUCTION OF SENTENCE
16                                                   UNDER 18 U.S.C. § 3582(c)(1)(A)
17
18
             GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the
19
       Defendant Mr. Dylon Hernandez’s Ex Parte Application For an Expedited Briefing and
20
       Hearing Schedule is GRANTED. The government’s opposition is due on or before
21
       Friday August 7, 2020, and Defendant Mr. Hernandez’s reply is due on or before
22
       Friday August 14, 2020. Hearing in this matter is set for Monday, August 17, 2020, at
23
       9:00 a.m.
24
25
       Dated: July 29, 2020             _________________________________________
26                                        HONORABLE VIRGINIA A. PHILLIPS
27                                        United States District Judge
28
